AMENDMENT NO. 5 TO CREDIT AGREEMENT dated as of March 24, 2009 Among ICO, INC., BAYSHORE INDUSTRIAL, L.P. and ICO POLYMERS NORTH AMERICA, INC., as Borrowers, KEYBANK NATIONAL ASSOCIATION, WELLS FARGO BANK, NATIONAL ASSOCIATION, AND THE OTHER LENDING INSTITUTIONS NAMED HEREIN, as Lenders, and KEYBANK NATIONAL ASSOCIATION, as an LC Issuer, Lead Arranger, Bookrunner, Administrative Agent and Syndication Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lender AMENDMENT NO. 5 TO CREDIT AGREEMENT This Amendment No. 5 to Credit Agreement (this “Amendment”) is made as of March 24, 2009, by and among the following: (i)ICO, INC., a Texas corporation (“ICO”), BAYSHORE INDUSTRIAL, L.P., a Texas limited partnership (“Bayshore”), and ICO POLYMERS NORTH AMERICA, INC., a New Jersey corporation (“ICO Polymers,” and together with ICO and Bayshore, the “Borrowers” and individually, each a “Borrower”); (ii)KEYBANK NATIONAL ASSOCIATION, a national banking association, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, and the other lending institutions from time to time party hereto (each a “Lender” and collectively, the “Lenders”); (iii)KEYBANK NATIONAL ASSOCIATION, a national banking association, as an LC Issuer, lead arranger, bookrunner, and administrative agent (in such capacity as administrative agent, the “Administrative Agent”); and (iv)WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the Swing Line Lender. RECITALS: A.The Borrowers, the Administrative Agent and the Lenders are parties to the Credit Agreement, dated as of October 27, 2006, as amended by Amendment No. 1 and Waiver to Credit Agreement, dated April 25, 2007, Amendment No. 2 to Credit Agreement, dated June 25, 2007,Amendment No. 3 and Waiver to Credit Agreement, dated October 1, 2007, and Amendment No. 4 to Credit Agreement, dated May 2, 2008 (as may be further amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”). B.The Borrowers, the Administrative Agent and the Lenders desire to further amend the Credit Agreement as more fully set forth herein. C.Each capitalized term used herein and not otherwise defined herein shall have the same meaning set forth in the Credit Agreement. AGREEMENT: In consideration of the premises and mutual covenants herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrowers, the Administrative Agent and the Lenders agree as follows: 1.Amendment to Schedule 1.Schedule 1 to the Credit Agreement is hereby amended and restated in its entirety as set forth at Exhibit A hereto. 2.Amendment to Exhibits.A new Exhibit I is added to the Credit Agreement in the form set forth at Exhibit B hereto. 3.New Definitions.The following definitions shall be added to Section 1.01 of the Credit Agreement in the appropriate alphabetical order: “Account Debtor” has the meaning given to such term in the Security Agreement. “Aggregate Revolving A Facility Exposure” means at any time the sum of (i) the principal amount of all Revolving A Loans outstanding at such time and (ii) the aggregate amount of the LC Outstandings at such time. “Amendment No. 5” means Amendment No. 5 to Credit Agreement, dated as of March 24, 2009, by and among the Borrowers, the Lenders, the Administrative Agent and the Swing Line Lender. “Amendment No. 5 Effective Date” has the meaning given to such term in Amendment No. 5. “Availability” means, at any time, the difference between (a) the lesser of (i) the aggregate Revolving A Commitments of the Lenders at such time, and (ii) the Borrowing Base at such time, and (b)the Aggregate Revolving A Facility Exposure plus the principal amount of all Swing Loans outstanding at such time. “Borrowing Base” means, as of any date, the sum of the following:(a) 80% of Eligible Accounts, plus (b) 50% of Eligible Inventory minus (c)any Reserve Amount in effect.The Administrative Agent may, at the request of the Required Lenders, reduce the advance rate set forth above or reduce one or more of the other elements used in computing the Borrowing Base. “Borrowing Base Certificate” has the meaning specified in Section 6.01(n) hereof. “Eligible Accounts” means, at any time, the Accounts of the Loan Parties, other than the following Accounts: (a)Accounts that do not arise out of sales of goods or rendering of services in the ordinary course of such Loan Party’s business; (b)Accounts on terms other than those normal or customary in such Loan Party’s business; (c)Accounts owing from any Person that is an Affiliate, employee or stockholder of any Loan Party; (d)Accounts owing from any Person that are (i) past due more than three times the normal trade terms offered such Person, (ii) more than 90 days past original invoice date or (iii) more than 60 days past original due date; (e)Accounts owing from any Person from which an aggregate amount of more than 25% of the Accounts owing is (i) past due more than three times the normal trade terms offered such Person, (ii) more than 90 days past original invoice date or (iii) more than 60 days past original due date; (f)Accounts owing from any Person to the extent that the aggregate amount of Accounts Receivable owing from such Person and its Affiliates to the Loan -2- Parties exceeds20% of the Accounts (or, in the case of[Customer Name Redacted], 40%) of the Borrowers; (g)Accounts owing from any Person that (i) has disputed liability for any Account owing from such Person or (ii) has otherwise asserted any claim, demand or liability, whether by action, suit, counterclaim or otherwise, in each case, to the extent of the amount of the claim or the amount in dispute; provided that in the event that any such amount is not a sum certain, the Administrative Agent shall determine the amount, if any, of such Accounts which will be considered Eligible Accounts; (h)Accounts owing from any Person that becomes the subject of any Insolvency Event; (i)Accounts (i) owing from any Person that is also a supplier to or creditor of the Loan Parties to the extent of the amount owing to such supplier or creditor by the Loan Parties or (ii) representing any manufacturer’s or supplier’s credits, discounts, incentive plans or similar arrangements entitling the Loan Parties to discounts on future purchases therefrom; (j)Accounts subject to assignment, pledge, claim, mortgage, lien or security interest of any type except granted to or in favor of the Lenders; (k)Accounts arising out of sales to any Account Debtor located outside the United States, unless such Accounts are fully backed by an irrevocable letter of credit on terms, and issued by a financial institution, acceptable to the Administrative Agent and such irrevocable letter of credit is in the possession of the Administrative Agent; (l)Accounts arising out of sales on a bill-and-hold, guaranteed sale, sale-or-return, sale on approval or consignment basis or that are currently subject to any claim seeking set-off or charge-back or exercise of any right of return, in each case to the extent of the amount of such claim or the amount associated with the exercise of such right of return; provided that in the event that any such amount is not a sum certain, the Administrative Agent shall determine the amount, if any, of such Accounts which will be considered Eligible Accounts; (m)Accounts owing from an Account Debtor that is an agency, department or instrumentality of the United States or any state thereof unless the Borrowers have satisfied the requirements of the Assignment of Claims Act of 1940 and any similar legislation and the Administrative Agent is satisfied as to the absence of set-offs, counterclaims and other defenses on the part of such Account Debtor; (n)Accounts of any Account Debtor of a Borrower located in any state denying creditors access to its courts in the absence of the proper filing by such Borrower of a “Notice of Business Activities Report” (or similarly captioned document), unless such Borrower has either qualified as a foreign corporation authorized to transact business in such state or such Borrower has properly filed a Notice of Business Activities Report (or similarly captioned document) required to be filed with the applicable governmental authority for the then current year in order to properly transact business in such state; -3- (o)Accounts that are evidenced by a promissory note or any other negotiable instrument or chattel paper; (p)Accounts that are not subject to a first priority perfected security interest in favor of the Administrative Agent; (q)any Account which the Administrative Agent, in its sole discretion determines not to be an Eligible Account for purposes of this Agreement; and (r)Accounts that are owed in any currency other than U.S. Dollars If an Account which was previously an Eligible Account ceases to be an Eligible Account hereunder, the Borrowers shall notify the Administrative Agent thereof (i) within five (5) Business Days of the date the Borrowers obtained knowledge thereof if any such Account is in excess of $25,000 and (ii) on and at the time of submission to the Administrative Agent of the next Borrowing Base
